Title: From George Washington to William Livingston, 8 April 1781
From: Washington, George
To: Livingston, William


                        
                            Dear Sir
                            Head Quarters New Windsor 8th April 1781.
                        
                        Intelligence has been sent me by a Gentleman living near the enemy’s lines, and who has an opportunity of
                            knowing what passes among them, that four parties had been sent out with orders to take or assasinate Your Excellency—Governor Clinton—Me and a fourth person, name not known.
                        I cannot say that I am under apprehension on account of the latter, but I have no doubt they would execute
                            the former could they find an opportunity. I shall take such precautions on the occasion as appear to me necessary, and I
                            have thought it proper to advise your Excellency of what has come to my knowledge, that you may do the same. That they may
                            fail of success, if they have any such plan in contemplation, is the earnest wish of Dear Sir yr most obt & very
                            hble Servt
                        
                            Go: Washington
                        
                    